DETAILED ACTION
Response to Arguments
Applicant’s arguments, see argument, filed 12/15/2020, with respect to Kim not teaching reducing Myopia and Saigo not teaching adjusting safe distance based on pupillary distance, have been fully considered and are persuasive.  The claims rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowable.
NOTE: Amending claim 11 to include “adjusting the predetermined safe viewing distance based on the calculated pupillary distance” would place the claim in good condition for allowance. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LOPEZ GIL et al. (Pub. No. US 20190227636, hereinafter “LOPEZ”) in view of SAIGO et al. (Pub. No. US 20130194663) and further in view of Andrysco et al. (Pub. No. US 20150179150).
Regarding claim 11, LOPEZ teaches a method for reducing the impact of near distance viewing on at least one of myopia onset and myopia progression, the method comprising the steps of: calculating the distance between a user and an electronic display [Para. 22, fig. 1 and related description]; automatically distorting a screen can be made progressively more blurred, or darker as said ratio becomes smaller” it’s clear that as blurring progress, it becomes unreadable]; and automatically restoring (cease modification) the image displayed on the electronic display to thereby render the display clear to the user when the calculated distance between a user and the electronic display is at or above the predetermined safe viewing distance [Para. 30 “if a distance between a user's head 290 and a device, determined by processing circuitry 214 is equal or longer than a calibration distance (i.e., their ratio is lower than 1), or if an image of a head is not detected by processing circuitry 214, it can send a control signal to control circuitry 211, which in turn can instruct the screen 213 to cease a modification of its operation”; Para. 20 “a screen can be made progressively more blurred, or darker as said ratio becomes smaller”. The blurring gets worse (screen modification) as the screen gets closer to the user’s face, and gets better (restore) as the screen moves away from the face. The system stops/ceases screen modification at all (restore) at certain distance (calibration distance).  Para 53 teaches system also “stop notifying” the user has the distance greater than calibration distance].
In re Aller, 105 USPQ 233.
LOPEZ doesn’t explicitly teach determining the average pupillary distance of a user to determine if the user is an adult or child.
SAIGO teaches determining the average pupillary distance of a user to determine if the user is an adult or child [Para. 56-60, fig. 3 and related description].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in Myopia reducing device of LOPEZ the ability to determine adult and children based on pupillary distance as taught by SAIGO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Andrysco teaches pixilating a display based on the distance between user and a screen [Para. 19 “As can be seen, the system 100 includes a display driver 101 that is configured to receive distance information from a distance sensor 103 and to drive display 107, which is a pixelated display capable of being selectively refreshed”. 
Para. 22 “the DBPG module 105 can be configured to help improve energy usage by decreasing the number of pixels that need to be updated (refreshed) when their states have not changed from one frame to the next, as well as when their states do change from one frame to the next but unperceivably so, based on the distance of the user (viewer) from the display 107. This reduction in the number of pixels that need to be refreshed can be accomplished by the DBPG module 105 by, for example, effectively enlarging the pixels of the display 107 via pixel grouping or blurring (or both),” it’s clear that enlarging/grouping pixels is pixilation]. 
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in Myopia reducing device of LOPEZ in view of SAIGO the ability to blur screen via Pixilation as taught by Andrysco since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 





				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666